



PERSONAL AND CONFIDENTIAL


November 6, 2019


Rosalind Buick
619 Arapahoe Avenue
Boulder, CO 80302


Dear Roz:


This is a Severance Agreement and Release of All Claims (the “Agreement”)
between Rosalind Buick (hereinafter, “Employee,” “you” or “your”) and Trimble
Inc. (“Company”, and together with all entities which directly or indirectly own
or control, are owned or controlled by, or are under common ownership or common
control with Trimble Inc., the “Company Entities”).


This Agreement confirms that your employment with Company will terminate on
January 6, 2020 (the “Separation Date”). You and Company wish to conclude your
employment relationship on an amicable basis, and desire to compromise, settle,
discharge and release in full any and all rights, claims and actions whatsoever
that you have or may have against Company, any of the Company Entities, or any
of their respective past, present, or future owners, officers, directors,
employees, shareholders, agents, predecessors, successors, assigns,
representatives, suppliers, subsidiaries, and/or affiliated and related
companies (hereinafter referred to collectively as “Releasees”), including
without limitation those arising out of your employment by Company and/or the
termination of your employment.


Accordingly, in consideration of the covenants set forth below and other good
and valuable consideration, receipt of which is hereby acknowledged, and to
avoid unnecessary litigation, and incorporating by reference the preceding terms
and definitions, the parties agree to settle any disputes between them as
follows:


1.
Severance Payment; Transition Period; Post-Employment Consulting.



a. As consideration for your entering into this Agreement, Company agrees to pay
you the amount of One Million Nine Hundred Seven Thousand and Two Hundred and
Eighty-Five Dollars ($1,907,285.00), reduced by all required payroll deductions
and withholdings (the “Severance Payment”). Company will pay you Ten Thousand
Dollars ($10,000.00) of the Severance Payment in accordance with its standard
biweekly payroll policy and cycle, on or about the first payroll cycle following
the expiration of the Revocation Period set forth in Section 18 of this
Agreement, provided that you have signed the Agreement and do not provide a
revocation notice during the Revocation Period.


b. Company will pay you the remaining Severance Payment, One Million Eight
Hundred Ninety-Seven Thousand Two Hundred Eighty-Five Dollars ($1,897,285.00),
in accordance with its standard biweekly payroll policy and cycle, on or about
the first payroll cycle following the expiration of the Revocation Period set
forth in Section 7 of the General Release of Claims in the form attached to this
Agreement as Exhibit A (the “Second Release”) provided that (i) you have
executed and delivered to Company the Second Release; (ii) Company must not
receive a Revocation Notice prior to the expiration of the Revocation Period set
forth in Section 7 of the Second Release; (iii) you must remain continuously
employed by Company in good standing through the entire period from the date of
this letter through the Separation Date (the “Transition Period”); (iv)
throughout the Transition Period you must continue to comply with all Company
policies and work in good faith to perform your duties as assigned to you
(including satisfactory completion of all transition projects assigned by
Company and any other open tasks as reasonably requested); and (v) you have
complied with the terms of this Agreement.


c. During the Transition Period, you will remain a full-time employee of
Company, compensated based on your current annual salary.


d. Provided you have signed this Agreement and Second Release, and further
provided that the revocation periods of both this Agreement and the Second
Release have elapsed without you exercising your right to revoke either this
Agreement or the Second Release, you and the Company will enter into a
consulting relationship pursuant to the terms of a consulting letter agreement
in the form attached hereto as Exhibit B. You understand and agree that any
breach of Exhibit B by Company shall not constitute a breach of or provide
grounds for you to rescind this Agreement or the Second Release.


2.    Benefits. Your medical, vision and dental benefits provided to you as a
Company employee will end on the last day of the calendar month in which the
Separation Date occurs. Under separate cover, a COBRA letter will be mailed to
you from Company or its COBRA vendor. Should you make a timely election to
continue health care coverage pursuant to COBRA, your coverage for the plans
elected will retroactively take effect from the date that your Company medical
benefits ended. Further





--------------------------------------------------------------------------------





instructions and costs will be outlined in your COBRA materials. All other
benefits provided to you as a Company employee will terminate as of the
Separation Date.


3.    Return of Company Property. You agree to return promptly to Company all
Company Entity property that is in your possession or otherwise under your
control, including without limitation, any of Company’s and its customers’
documentation and records (including all copies thereof), any personal computing
devices, mobile devices, technical resource and accompanying data (including any
and all copies thereof), and any other equipment and office keys and badges. If
you have used your personal accounts or devices for company business, you will
promptly forward to your manager any work-related communications through your
personal accounts or devices prior to the Separation Date, and irretrievably
delete such communications from your personal accounts and devices once Company
has confirmed receipt. You also agree to provide to Company a list of your
passwords and access information used for Company business, including copies,
and to irretrievably delete such passwords and access information from your
personal accounts and devices, and destroy any physical copies, once Company has
confirmed receipt. Notwithstanding the foregoing, you are entitled to retain as
your personal property the lap top computer and cellular telephone, including
the telephone number, issued to you by Company, provided you permit Company to
delete all Company-related data from both devices prior to them becoming your
personal property.


4.    Outplacement Services. As further consideration for this Agreement, you
shall also be entitled to a twelve month (12) month outplacement service session
through a vendor selected by Company, at Company’s expense. The outplacement
services vendor will contact you after both (a) you have complied with Section 3
above and (b) the expiration of the Revocation Periods in both Agreements
without revocation by you.


5.    Release of Claims. In exchange for the consideration provided in this
Agreement, you, on behalf of yourself and any of your past, present and future
spouses, heirs, executors, administrators, successors, attorneys, and assigns,
agree to and hereby do irrevocably waive and release the Releasees from any and
all claims, charges, demands, obligations, damages, liabilities or causes of
action of any kind whatsoever (hereinafter “claims”), whether known or unknown,
suspected or unsuspected, that you have or may have against Releasees by reason
of any act, omission, transaction or event occurring up to and including the
date you sign this Agreement, including, without limitation, any claim related
to or arising out of your employment with Company, or termination of that
employment, without regard to whether such claims are based on alleged breach of
an obligation or duty arising in contract, tort, statute or otherwise. It is
expressly understood and agreed by you that this waiver and release includes,
but is not limited to, any and all claims for breach of contract, fraud,
defamation, infliction of emotional distress, wrongful termination,
discrimination, harassment, retaliation, whistleblower, and/or any statutory
rights that you may have under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act, the Older
Workers’ Benefit Protection Act (“OWBPA”), the Family Medical Leave Act, the
Americans with Disabilities Act, the Rehabilitation Act, the Equal Pay Act, the
Genetic Information and Discrimination Act, the Worker Adjustment and Retraining
Notification Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, and any other federal, state, local, or foreign law, rule,
regulation, code or ordinance (statutory, regulatory, or otherwise) that may be
legally waived and released. This release is not intended to apply to claims
which you cannot legally waive, such as for unemployment or workers’
compensation benefits.


This Agreement is a full, final, and unconditional release of all claims by you,
known or unknown, asserted or unasserted, arising out of the matters released
above. You waive all rights or benefits that you may now or in the future have
under any state, federal or local law limiting the effect of a general release.
This release and waiver is not a mere recital, but is a known waiver of rights
and benefits. You acknowledge and agree that the release and waiver in this
Section 5 is a bargained-for provision of this Agreement and is further
consideration for the covenants and conditions contained herein, and Company is
entering into this Agreement in reliance on such release. You acknowledge that
you intend that this Agreement shall be effective as a bar to each and every one
of the claims hereinabove mentioned or implied. You expressly consent that this
Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown, unsuspected
or unanticipated claims (notwithstanding any statute that expressly limits the
effectiveness of a general release of unknown, unsuspected or unanticipated
claims), if any, as well as those relating to any other claims hereinabove
mentioned or implied that may exist up to and including the date you sign this
Agreement. You further agree that if you bring a claim seeking damages or relief
against any of the Releasees, or if you seek to recover against any of the
Releasees in any claim brought by a governmental agency on your behalf, the
release set forth in this Agreement shall serve as a complete defense to such
claims, and you shall reimburse the Releasees for any attorneys’ fees or
expenses or other fees and expenses incurred in defending any such claim.


Without in any way limiting the generality of the foregoing release of claims,
you agree that, other than (i) the Severance Payment set forth in Section 1
above, (ii) any compensation you earn during the Transition Period, (iii) the
Pro-Rated Performance Based Restricted Stock Units to which you are entitled
pursuant to section 4(a)(iii) of Trimble’s January 31, 2017 Age and Service
Equity Vesting Program and section 2(b)(v) of your May 4, 2017 Executive
Severance Agreement (the Age and Service Equity Vesting Program and Executive
Severance Agreement refer to the same pro-rated performance based restricted
stock units and do not give you the right to duplicative restricted stock
units), and (iv) any reimbursement of outstanding business related expenses





--------------------------------------------------------------------------------





to which you are entitled under Company’s business expense reimbursement policy,
you are not entitled to, and shall not receive, any other compensation,
remuneration, bonus, incentive plan payout, severance, benefit, consideration,
payment or incentive (including any capital stock, stock option, stock
appreciation right or any other equity-based incentive) or any reimbursement of
any expenses of any kind or nature or expectation of remuneration from any of
the Releasees, whether pursuant to any pre-existing or contemporaneous oral or
written agreement or otherwise. You further agree and acknowledge that you will
not be entitled to receive any unvested portion of any equity awards granted to
you by the Company prior to the Separation Date. You shall be solely responsible
for payment of your own costs and attorneys’ fees related to this Agreement.


You fully understand that, if any fact with respect to any matter covered by
this Agreement is found hereafter to be other than or different from the facts
now believed by you to be true, you expressly accept and assume that this
Agreement shall be and remain effective, notwithstanding such difference in the
facts.


6.    No Pending, New or Continued Claims; No Unlawful Conduct. You expressly
and specifically represent, warrant, confirm and agree (i) that you have not
filed, and have not assisted any third party in filing, any claims, complaints,
or actions of any kind (including but not limited to civil and administrative
claims and actions) against Releasees; (ii) that you will not bring any new or
further proceedings against Releasees before any court, administrative agency,
or any other forum based upon any liability, claims, demands, actions, or cause
of action, which are the subject of this Agreement; and (iii) that you have not
engaged in any unlawful conduct relating to the business of Company.


7.    Confidentiality.


a. You expressly agree to keep the terms of this Agreement, including but not
limited to the Severance Payment, completely confidential and agree that you
will not disclose any information concerning this Agreement to anyone,
including, but not limited to, any past, present or prospective clients,
employees, shareholders, agents, suppliers or competitors of the Company. The
only exceptions shall be disclosure to your spouse, legal, tax, and financial
advisers, or as may be legally required by law or as necessary to implement this
Agreement. You may also disclose the terms of Sections 8.d and 8.f below to
prospective or future employers. You agree to condition any disclosure
concerning the terms of this Agreement that is permitted under this Section upon
an agreement by the recipient not to disclose the information to anyone else.


b. In the event that you are served with a subpoena, court order, or similar
legal process requiring the disclosure of information protected by this Section
7, you agree to give Company written notice to the person listed in Section 18
below within a reasonable time, but not less than two business days before the
date of production or testimony.


c. You further acknowledge and agree that any breach of this Confidentiality
Provision or disclosure of the terms of this Agreement would result in
irreparable harm and damage to Company and that actual damages caused by a
breach of this Confidentiality Provision would be difficult to establish or fix,
and that it is therefore reasonable under these circumstances to establish and
limit the damages for any such breach or violation in advance. Accordingly, you
agree that you will be liable to Company for liquidated damages in the amount of
One Hundred Thousand Dollars ($100,000.00) for each and every breach of this
Confidentiality Provision by you or anyone you disclose the terms of this
Agreement to. In addition to its liquidated damage remedies, Company may seek
injunctive and other equitable relief to enforce this Confidentiality Provision.


8.    Company Confidential Information. You acknowledge and agree that in the
course of your employment with the Company, you have had access to and/or made
use of certain confidential information relating to the business activities of
the Company. Such confidential information includes, but is not limited to, the
Company’s practices and processes in managing its human resources such as
recruiting, retention, compensation and training; the Company’s business
strategies including marketing and distribution; financial results; pricing
data; key persons to contact with regard to customer accounts and customer
needs; market surveys and research data; contractual agreements between the
Company and customers, distributors and other persons or entities; compilations
of information and records that are owned by the Company and are regularly used
in the operation of the Company’s business; and other information that is kept
confidential by the Company.


a. You agree that you will continue to abide by and comply with your obligations
in, restrictions in and the terms of any written agreements between you and the
Company concerning the use and protection of confidential and proprietary
information and/or containing restrictive covenants such as non-solicitation
obligations, and that this Agreement does not extinguish any such written
agreements which continue in full force and effect. You have a continuing
obligation of confidence and non-disclosure with respect to any and all
confidential information and trade secrets that you acquired during the course
of your employment with Company. Notwithstanding the foregoing, in the event you
signed any agreement with the Company that includes any non-solicitation and/or
non-competition obligation that is inconsistent with the non-solicitation and
non-competition covenants contained in this Section 8, the non-solicitation and
non-competition covenants contained in this Section 8 shall control.







--------------------------------------------------------------------------------





b. You further represent and agree that all files, computer programs, records,
documents, lists, specifications, and similar items relating to the business
activities of the Company, including any and all copies, whether prepared by you
or otherwise coming into your possession, custody or control, are property of
the Company and have been or will be returned immediately by you to the Company
in accordance with Section 3, and that you will not remove from the premises of
the Company any such property or information.


c. Neither this Section 8, nor the provisions any other written agreement
between you and Company is intended to violate the federal Defend Trade Secrets
Act. Under that Act, you may not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (A)
is made either: (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if the filing is made under seal.


d. You agree that for a period of one (1) year following your Separation Date,
you will not, directly or indirectly, whether as an employee, officer,
consultant, owner, advisor, investor, or otherwise, in any location in which the
Company conducts business or has customers: (i) render advice or services to, or
otherwise assist, any person or entity who is engaged, directly or indirectly,
in a Competing Business; (ii) hold a 2.5% or greater equity, voting or profit
participation interest in any person or entity who is engaged, directly or
indirectly in a Competing Business; or (iii) carry on or be in any way engaged
in or have business dealings with a Competing Business. For purposes of this
Section, “Competing Business” is defined as Procore, Bentley, Autodesk, and
Hexagon, including all of their respective subsidiaries and affiliated entities.
Notwithstanding the foregoing, with the prior written consent from the Company,
you may accept employment with or otherwise be engaged by or involved with a
Competing Business.


e. While Section 8.d is in effect and no later than the first day after the date
you accept employment, or enter into any other professional or business
engagement with any other person or entity, you agree to provide the Company
with the name and address of the person or entity you accepted employment with,
or entered into any other professional or business engagement.


f. You agree that for a period of two (2) years following your Separation Date,
you will not, directly or indirectly, hire, attempt to hire, recruit, offer
employment to, or in any other manner solicit anyone who is an employee or
consultant of the Company to terminate employment or consultancy with the
Company, or to accept employment with or otherwise provide services to you or
any third party.


g. You understand and agree that, in the event of a breach or threatened breach
of this Section 8 and/or Section 10 below by you, the Company will suffer
immediate and irreparable harm for which money alone cannot fully compensate the
Company and, therefore, the Company shall be entitled to obtain injunctive
relief from a court of competent jurisdiction to enforce this Agreement without
the necessity of proof of actual damage and without posting of any bond or other
security. This Subsection shall not be construed as an election of any remedy,
or as a waiver of any right available to the Company under this Agreement or the
law, including the right to seek damages from you for breach of this Agreement,
nor shall this Subsection be construed to limit the Company’s rights and
remedies available under applicable law for violation of Sections 8 or 10.


9.    Protected Activity. You understand and agree that, if legally permissible,
nothing in this Agreement is intended to or shall prohibit you from engaging in
any activities protected under whistleblower statutes, filing a complaint with
or participating in any investigation or proceeding conducted by a federal,
state or local government agency, such as the Equal Employment Opportunity
Commission (“EEOC”), National Labor Relations Board, or Securities and Exchange
Commission, or from receiving and fully retaining a monetary award from a
government-administered whistleblower award program for providing information
directly to a government agency. However, to the extent legally permissible, you
agree to waive your right to recover damages or other monetary compensation in
connection with any such government agency proceeding or lawsuit filed by or on
your behalf. You further understand and agree that nothing in this Agreement is
intended to interfere with your right under the National Labor Relations Act or
applicable state law to discuss the terms and conditions of your employment.


10.    No Disparagement and No Admission. You agree that at all times you will
not provide any negative commentary or make any disparaging statements about
Company (except to the extent required to give truthful testimony under oath),
and will not make any false statements about Company. The Company agrees that at
all times its officers who have knowledge of this Agreement will not provide any
negative commentary or make any disparaging statements about you (except to the
extent required to give truthful testimony under oath), and will not make any
false statements about you. Neither Company’s agreement to pay to you the
amounts provided for in this Agreement nor any other covenant or agreement of
Company under this Agreement constitutes, and will not be deemed, construed or
interpreted in whole or in part to constitute, an admission of guilt,
culpability, wrongdoing or liability on the part of Company or Releasees in
connection with any claims against Company or with respect to





--------------------------------------------------------------------------------





any other matter involving Releasees. You acknowledge and understand that
Releasees expressly deny that they have any liability to you or in any way
violated any obligation owed to you.


11.    Social Media Platforms. From and after the Separation Date, you agree to
remove from your accounts on any social media platform or networking site
(including, but not limited to, Twitter, Facebook, and LinkedIn) any statement
or inference that you are currently employed by Company or any of the Releasees.


12.    Your Availability and Cooperation. You agree to make yourself reasonably
available from time to time upon request by Company for your assistance in
connection with any matter related, directly or indirectly, to your former
employment, without additional consideration for any such assistance except as
expressly set forth below in this Section 12. You further agree and understand
that you will make yourself available, cooperate in any reasonable manner, and
provide assistance in connection with any investigation, litigation or other
legal proceeding which relates to your previous employment. Company will work to
ensure that the cooperation or assistance requested from you will not
unreasonably interfere with any subsequent employment you obtain. If Company
requests such cooperation, Company will reimburse you for your reasonably
incurred out-of-pocket expenses in connection therewith.


13.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and no statement or representation by any agent of Releasees has
been relied on by you or has induced you to enter into this Agreement. The
parties agree that this Agreement constitutes the entire agreement between you
and Company and, except as provided in this Agreement, supersedes any and all
prior agreements or understandings, written or oral, between the parties. This
includes but is not limited to Trimble’s January 31, 2017 Age and Service Equity
Vesting Program and your May 4, 2017 Executive Severance Agreement, except as
set forth in section 5 above. This Agreement may only be amended or modified by
the mutual written agreement of the parties.


14.    Severability; Waiver. Should any part of this Agreement be declared or
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining parts
shall not be affected thereby, and said illegal, invalid or unenforceable part
shall be deemed not to be a part of this Agreement. Any waiver by either party
of any right to receive the benefit of or enforce any term or condition of this
Agreement will not be deemed a continuing waiver of such right.


15.    Choice of Law. This Agreement will be governed exclusively by, and will
be interpreted, construed and enforced exclusively in accordance with, the laws
of the State of Colorado. Any legal proceeding arising out or relating to this
Agreement will be subject to the exclusive jurisdiction of the federal and state
courts located in the state of Colorado, and each party irrevocably consents to
the jurisdiction and venue of said courts and waives any right to object
thereto. You and Company agree that the prevailing party in any such proceeding
shall be entitled to an award of her or its costs and expenses incurred in any
such proceeding, including her or its reasonable attorneys’ fees, in addition to
any other relief to which the party may be entitled. Regardless of which party
may have drafted this Agreement, no rule of strict construction shall be applied
against either party.


16.    Inurement. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective heirs, administrators, representatives,
executors, successors, and assigns. You expressly warrant that you have not
transferred to any person or entity any rights, causes of action, or claims
released by this Agreement.


17.    Consideration Period. This Agreement is offered by the Company on
December 6, 2019. You agree and acknowledge that this offer shall remain
available, unless otherwise rejected by you or revoked by the Company, until no
later than end of day on December27, 2019, which is not less than twenty-one
(21) days following the date this Agreement is offered (such period, the
“Consideration Period”). You may use the full Consideration Period to consider
this offer before accepting and executing it. You may accept the offer only by
returning an executed copy of this Agreement to the Company. If the Agreement is
not accepted by you before the end of the Consideration Period, the offer shall
be deemed rejected and this Agreement shall be automatically revoked by the
Company. If you waive the full Consideration Period and sign the Agreement
without waiting the full Consideration Period, you agree and acknowledge that
the waiver was your own decision, knowing and voluntary, and not induced through
fraud, misrepresentation, or threat to withdraw or alter the offer. You and the
Company agree that any later agreed-upon changes to this Agreement, whether
material or immaterial, do not restart the running of the Consideration Period.


18.    Revocation Period. You agree and acknowledge that you have a full seven
(7) days after the date on which you sign this Agreement (as evidenced by the
date of your signature on the Agreement) in which to revoke it (the “Revocation
Period”). You have been and are hereby advised in writing that this Agreement
shall not become effective or enforceable, and Company shall have no payment
obligations to you, until the Revocation Period has expired. Any such revocation
must be made in writing and sent via express courier or US mail, return receipt
requested, to E. Michael Scarpa, Trimble Inc., 10368 Westmoor Drive,
Westminster, CO 80021, and shall only be effective if delivered to Company (for
personal delivery or express courier) or postmarked





--------------------------------------------------------------------------------





(for delivery by mail) prior to the expiration of the Revocation Period (as
evidenced by the delivery receipt or supporting records). If revocation is sent
via mail, please also send a contemporaneous email to mike_scarpa@trimble.com
notifying us of such election.


19.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Signatures delivered via facsimile or
electronic transmission shall have the same force, validity, and effect as the
originals.


20.    Re-Employment. In the event that you seek re-employment with Company or
any affiliated company, or Company or any affiliated company seek to re-hire
you, you agree to advise those persons involved in the hiring process of the
receipt of the Severance Payment so that Company may determine if re-employment
should be conditioned on repayment, in whole or in part. You agree and
acknowledge that Company shall be under no obligation to re-hire you.
21.    Upon Signing. By signing this Agreement, you agree, acknowledge and
certify:
a. that you have carefully read the terms of this Agreement, that you have been
advised by Company to consult an attorney of your own choice prior to executing
this Agreement, that you have had an opportunity to do so and that you
understand this Agreement’s terms, conditions and effects, including the waiver
and release;
b. that you are receiving consideration from Company that you would not
otherwise be entitled to receive;
c. that you knowingly and voluntarily enter into this Agreement without fraud,
duress, or any undue influence;
d. that you are not waiving any rights or claims that may arise after the date
you sign this Agreement;
e. that you are, through this Agreement, releasing the Releasees from any and
all claims you have or may have against them, including without limitation any
and all claims under the Age Discrimination in Employment Act (“ADEA”), as
amended by the OWBPA; and
f. that you knowingly and voluntarily agree to all of the terms set forth in
this Agreement and intend to be legally bound by the terms of this Agreement.


Trimble Inc.




Dated:     12-6-19                    /s/ E. MICHAEL SCARPA
E. Michael Scarpa
Chief Human Resources Officer




AGREED TO AND ACCEPTED BY:




Dated:     12-6-19                    /s/ ROSALIND BUICK
Rosalind Buick





--------------------------------------------------------------------------------







[exhibits omitted]





